Case 2:19-cv-18130-KM-JBC Document 1-5 Filed 09/19/19 Page 1 of 4 PageID: 207


MANDELBAUM SALSBURG P.C.
3 Becker Farm Road, Suite I 05
                                                                          ~ CCUKl
                                                                 ;•

Roseland, New Jersey 07068                                       '·'   •,."   a

                                                     UISTl\.l: f . :::: • '// ,iERSE Y
t. 973.243.7930                                                i;,: ~E :.: D
f. 973.736.4670
Attorneys for Plaintiffs
                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
ALEXANDER SALERNO, M.D., on
behalf of himself and all other healthcare
providers similarly situated, SALERNO
MEDICAL ASSOCIATES, LLP, SENIOR
HEALTHCARE OUTREACH                                   CIVIL ACTION No. - - - - -
PROGRAM, INC., SVETLANA
SALERNO, M.D., AMANDA MARINO,
M.D., DIANA LARREA, D.O., ANDREA
FODOR, N.P., GUETTY GABAUD, N.P.,
BELA LASCHIVER, N.P, AIDA
RAMOS, F.N.P., MARYELLEN
ROBERTS, N.P., RAKESH K. SAHNI,
M.D., ELIZABETH D. EV ANS, D.O.,                   ORDER TO SHOW CAUSE WITH
KUANG-YIAO HSIEH, M.D., JOHN H.                     TEMPORARY RESTRAINTS
RUNDBACK, M.D., KEVIN HERMAN,
M.D., ROEL P. GALOPE, D.O,
VICTORIA A. HOWELL, N.P.,
MARIELA PABON, R.D., NILAY R.
SHAH, M.D., SM MEDICAL LLC,
RAMEZ W. SAMUEL, M.D., MOUNIR
ABDELSHAHID, M.D., CATALINA
DELACRUZ, M.D., PEDIATRICS AND
ADOLESCENT SAINT MARY CLINIC,
LLC, and INAS WASSEF, M.D.

                 Plaintiffs,

V.

UNITEDHEALTHCARE GROUP, INC.,
UNITEDHEALTHCARE INSURANCE
COMPANY, UNITED HEAL THCARE
COMMUNITY PLAN, AMERICHOICE,
INC., AMERICHOICE OF NEW JERSEY,
INC., RIVERSIDE MEDICAL GROUP,
OPTUM, INC., OPTUM CARE, INC. and
JOHN DOES 1-20,

                 Defendants.




4850-9808-3750
Case 2:19-cv-18130-KM-JBC Document 1-5 Filed 09/19/19 Page 2 of 4 PageID: 208


         This matter having been brought before the Court by plaintiffs Alexander Salemo, M.D.,

et al. (collectively, "Plaintiffs"), by and through their undersigned counsel, Mandelbaum,

Salsburg, P.C., upon the filing of a Verified Complaint, Certifications and Brief, for an Order,

pursuant to Fed. R. Civ. P. 65, and the Court's inherent equity powers, inter alia, temporarily

enjoining and restraining defendants UnitedHealthcare Group, Inc., UnitedHealthcare Insurance

Company and UnitedHealthcare Community Plan (the "Plan") (collectively, the "UHC

Companies") and Defendants Americhoice of New Jersey, Inc. and Americhoice, Inc.

(collectively, "Americhoice"), and all of their subsidiaries, affiliates, divisions, officers,

directors, principals, servants, employees, attorneys, representatives, successors and assigns, and

all those in active concert or participation with them, from:

         A.       terminating Providers' participation in the Plan;

         B.       notifying patients that Providers are or will be terminated and/or that they are not,

or will not be, participating as Providers under the Plan;

         C.       removing Providers' information from any of Defendants' marketing materials

and from notifying Patients that they are not accepting new patients under the Plan; and

         D.       treating Providers differently from other providers with regard to UHC's

directories for the Plan; and the Court having considered the facts and law set forth in the

Verified Complaint, the Certifications and the Brief submitted in support of Plaintiffs'

application, and the argument of Plaintiffs' counsel, and it appearing that immediate and

irreparable harm will result if restraints are not issued, that Plaintiffs have a likelihood of success

on the merits and balancing the equities favor them; and for other good cause having been

shown,




                                                    2
4850-9808-3750, v. 1
Case 2:19-cv-18130-KM-JBC Document 1-5 Filed 09/19/19 Page 3 of 4 PageID: 209


           IT IS on the __day of __, 2019,

           ORDERED, Plaintiffs' application for a temporary restraining order is hereby

GRANTED and that the UHC Companies and Americhoice, as well as their parents,

subsidiaries, affiliates, divisions, officers, directors, principals, servants, employees, attorneys,

representatives, successors and assigns, and all those in active concert or participation with them,

directly or indirectly, be, and the same hereby are temporarily enjoined and restrained from:

         A.            terminating Providers' participation in the Plan;

         B.            notifying patients that Providers are or will be terminated and/or that they are not,

or will not be, participating as Providers under the Plan;

         C.            removing Providers' information from any of Defendants' marketing materials

and from notifying Patients that they are not accepting new patients under the Plan; and

         D.            treating Providers differently from other providers with regard to UHC's

directories for the Plan; and it is further

         ORDERED, that Plaintiffs shall serve a copy of this Order to Show Cause and their

moving papers upon which it is based on Defendants; and it is further

         ORDERED, that the return date of this Order to Show Cause is _ _ _ _ at

a.m./p.m. and it is further

         ORDERED, that opposition papers, if any, shall be filed with the Court and served (via

 ECF or overnight mail) so as to be received by the Court and Plaintiffs' counsel on or before _

 _ _ _ _ _ ; and it is further

         ORDERED, that reply papers, if any, shall be filed with the Court and served (via ECF)

 so as to be received by the Court and Defendants on or before _ _ _ _ _ _ _ ; and it is

 further




                                                         3
4850-9808-3750,   V.   1
Case 2:19-cv-18130-KM-JBC Document 1-5 Filed 09/19/19 Page 4 of 4 PageID: 210
•

               ORDERED, on two days' notice to Plaintiffs, Defendants may appear and move to

     dissolve or modify this Order; and it is further

             ORDERED, that Defendants are placed on notice that their failure to appear on the

     return date scheduled herein or to otherwise respond to Plaintiffs' application may result in the

     entry of all of the relief Plaintiffs are requesting in the Verified Complaint by default; and it is

     further

             ORDERED, that this temporary restraining Order shall remain in effect and continue

     pending further Order of this Court;




                                                   Hon. _ _ _ _ _ _ _ _ _ _ _ , U.S.D.J.




                                                        4
    4850-9808-3750, V. 1
